Title: To James Madison from Richard Worsam Meade, 22 September 1804 (Abstract)
From: Meade, Richard Worsam
To: Madison, James


22 September 1804, Cádiz. “Circumstances having occasion’d me to form a Commercial Establishment in this port, I take the liberty of addressing you on the subject of the Consulship, & of solliciting your friendly interference in procuring for me the appointment, should any change take place, either by the resignation of the Gentleman now holding the office, which I am told is probable, or from the conviction, of the necessity of appointing an American Citizen to the place.
“Many objections might be alledged against the present Gentleman, I shall only take the liberty of mentioning one or two which I am confident, if duly considered will be more than sufficient.
“In the first place, Mr. Yznardy is a Spanish subject, And It is impossible to suppose that under so arbitrary a Government as that of spain, a Spaniard can or will dare to protect the foreigner against the Government, when He knows that his property & life are in the power of, & subject to that Government. It cannot be & so long as our Consuls under arbitrary Governments particularly Spain, are foreigners, & generally speaking Subjects of the very State, to which they act as our Representative, so long will there be continual jarring & dissension. It is true no Public Character can exist without enemies & censure, & too frequently great blame is attributed, without cause but It is also certain as far as relates to our Consuls under arbitrary Governments, That they ought to be Citizens, whose Inclination should, as well as their duty incline them to support & protect the Interests of their fellow Citizens, & not foreigners, particularly subjects of the Country, whose duty sometimes must, & whose inclination too frequently, lead them to sacrifice the unprotected American. A Strong Instance of this may be seen by the case of Hughes, agent for Messrs. Well’s of Boston, & I am decidedly of opinion with all the respectable Merchants here, that If We had had a decided Character here, for our Consul, It would never have taken place.
“The Commerce of the U. S. in Europe is very considerable, & It is a subject of remark among all respectable people, particularly those who visit this City, & It is a remark highly mortyfying to every American, That while every other nation is represented by a Person of the Country for which He acts, & generally speaking by a Man of the first consideration, that in so populous & increasing a nation as America, no Citizen can be found worthy of the employ. I should hope It does not proceed from this cause, but that the President is unacquainted with the manner in which We are represented in this place.

“Another strong objection to the present Gentleman is, that He lives at a distance of 40 miles by land from Cadiz, & tho’ the distance is something less by Water, yet by the last way, He cannot very frequently get to the City.
“If these causes are not sufficient I appeal to the general disaprobation of every Citizen who ever visited Cadiz & to the general opinion of every respectable man of the place.
“I am aware of the unpleasant task I have undertaken of speaking for the removal of an officer particularly when no direct charge of misconduct is made, & more so, when I appear as an Applicant for the office, but in reply to the last, I shall only say, That Should the President not think proper to grant me the appointment, All I would wish, is, that He would grant it to some respectable Citizen of the U. S. who would Support the honor & Interest of the Country.”
